Claim Amendments Authorized Via E-mail From Applicant’s Representative 

1.	As shown by the attached e-mail correspondence with applicant’s representative Roger Chen (Reg. No. 67314), on 02/18/2022 examiner received an e-mail from applicant’s representative authorizing the following claim amendments:
Claims
1. (Currently Amended): A touch sensing circuit for use in a touch sensitive device, comprising:
an integrator circuit, coupled to at least one sensing electrode of a touch panel in the touch sensitive device, arranged to collect charges on the at least one sensing electrode and accordingly generate an output sensed signal;
a first switching circuit, coupled to a first end of the at least one sensing electrode, arranged to selectively couple the first end of the at least one sensing electrode to a reference voltage level according to a first mask signal; [[and]]
a second switching circuit, coupled between the first end of the at least one sensing electrode and an input terminal of the integrator circuit, arranged to selectively conduct a path between the first end of the at least one sensing electrode to the input terminal of the integrator circuit according to a second mask signal that is generated by a control signal generation circuit according to a synchronization signal of a display panel in the touch sensitive device, wherein the second switching circuit does not conduct the path between the first end of the at least one sensing electrode to the input terminal of the integrator circuit in response to an assertion of the synchronization signal; and
the[[a]] control signal generation circuit, coupled to the first switching circuit, arranged to generate the first mask signal according to [[a]]the synchronization signal


an amplifier, having a first input terminal as the input terminal of the integrator circuit, a second input terminal, and an output terminal, wherein the first input terminal is coupled to the first end of the at least one sensing electrode, the second input terminal is coupled to the reference voltage level, and the output sensed signal is generated at the output terminal; and
an integrating capacitor, coupled between the first input terminal and the output terminal of the amplifier.

3. (Previously Presented): The touch sensing circuit of claim 2, wherein the first switching circuit is coupled between the first input terminal and the output terminal of the amplifier, wherein the first switching circuit conducts a path between the first input terminal and the output terminal of the amplifier, thereby allowing the first end of the at least one sensing electrode to be virtually shorted to the reference voltage level when the synchronization signal is asserted.

4. (Previously Presented): The touch sensing circuit of claim 3, further comprising:
an analog-to-digital converter, coupled to the output terminal of the amplifier, arranged to convert the output sensed signal into digital values, wherein an operation of the analog-to-digital converter is controlled according to a clock signal whose timing is associated with a timing of the first mask signal and, the operation of the analog-to-digital converter is suspended in response to an assertion of the synchronization signal. 

5. (Previously Presented): The touch sensing circuit of claim 3, further comprising:
a driving control circuit, coupled to at least one driving electrode of the touch panel, arranged to provide a driving signal to the at least one driving electrode, wherein an operation of the driving control circuit is controlled according to an assertion of the synchronization signal and a period in which a state of the driving signal is frozen is associated with the first mask signal.  

6. (Previously Presented): The touch sensing circuit of claim 2, wherein the first switching circuit is coupled between the first end of the at least one sensing electrode and the reference voltage level, wherein the first switching circuit conducts a path between the first end of the at least one sensing electrode and the reference voltage level, thereby allowing the first end of the at least one sensing electrode to couple to the reference voltage level when the synchronization signal is asserted.

7. (Cancelled).

8. (Previously Presented): The touch sensing circuit of claim 6, further comprising:
an analog-to-digital converter, coupled to the output terminal of the amplifier, arranged to convert the output sensed signal into digital values, wherein an operation of the analog-to-digital converter is controlled according to a clock signal whose timing is associated with a timing of the first mask signal and, the operation of the analog-to-digital converter is suspended in response to an assertion of the synchronization signal. 

9. (Previously Presented): The touch sensing circuit of claim 6, further comprising:
a driving control circuit, coupled to at least one driving electrode of the touch panel, arranged to provide a driving signal to the at least one driving electrode, wherein a period in which a state of the driving signal is frozen is associated with the first mask signal.

10. (Previously Presented): The touch sensing circuit of claim 1, wherein there is a time difference between an assertion of the first mask signal and an assertion of the synchronization signal, and the time difference is variable and controllable by the control signal generation circuit. 



12. (Currently Amended): A touch sensitive device, comprising:
a display panel;
a touch panel, disposed above the display panel, having a plurality of driving electrodes and a plurality of sensing electrodes;
a touch sensing circuit, coupled to the touch panel, arranged to detect a touch event on the touch panel, comprising:
a driving control circuit, coupled to at least one of the driving electrodes, arranged to provide a driving signal to the at least one of the driving electrodes;
a sensing control circuit coupled to at least one of the sensing electrodes and arranged to generate an output sensed signal according to charges on the at least one of the sensing electrodes, comprising:
an integrator circuit, coupled to the at least one of the sensing electrodes, arranged to collect charges on the at least one of the sensing electrodes and accordingly generate the output sensed signal;
a first switching circuit, coupled to a first end of the at least one of the sensing electrodes, arranged to selectively couple the first end of the at least one of the sensing electrodes to a reference voltage level according to a first mask signal; [[and]]
a second switching circuit, coupled between the first end of the at least one of the sensing electrodes and an input terminal of the integrator circuit, arranged to selectively conduct a path between the first end of the at least one of the sensing electrodes to the input terminal of the integrator circuit according to a second mask signal that is generated by a control signal generation circuit according to a synchronization signal of the display panel, wherein the second switching circuit does not conduct the path between the first end of the at least one of the sensing electrodes to the input terminal of the integrator circuit in response to an assertion of the synchronization signal; and
the[[a]] control signal generation circuit, coupled to the first switching circuit, arranged to generate the first mask signal according to [[a]]the synchronization signal

Claim Limitations No Longer Being Interpreted Under 35 USC § 112(f)
2.	The claim limitations that were previously being interpreted under 35 U.S.C. 112(f) are no longer being interpreted under 35 U.S.C. 112(f), because they now recite sufficient structure to perform their recited functions.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a second switching circuit(FIG. 5: 255), coupled between the first end(FIG. 5: 120’s end closest to 280) of the at least one sensing electrode(FIGs. 1 and 5: 120) and an input terminal(FIG. 5: INA) of the integrator circuit(FIG. 5: 252), arranged to selectively conduct a path between the first end(FIG. 5: 120’s end closest to 280) of the at least one sensing electrode(FIGs. 1 and 5: 120) to the input terminal(FIG. 5: INA) of the integrator circuit(FIG. 5: 252) according to a second mask signal(FIG. 5: MASKB) that is generated by a control signal generation circuit(FIG. 5: 260) according to a synchronization signal(FIG. 5: SYNC) of a display panel(FIG. 5: 11) in the touch sensitive device(FIG. 5: 10), wherein the second switching circuit(FIG. 5: 255) does not conduct the path between the first end(FIG. 5: 120’s end closest to 280) of the at least one sensing electrode(FIGs. 1 and 5: 120) to the input terminal(FIG. 5: INA) of the integrator circuit(FIG. 5: 252) in response to an assertion of the synchronization signal(FIG. 5: SYNC)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2011/0210941 A1 to Reynolds et al. (“Reynolds”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

More specifically as to claim 1, Reynolds discloses a touch sensing circuit for
use in a touch sensitive device(195)(FIG. 1E; ¶0055), comprising:
an integrator circuit(200)(FIG. 2: 210; ¶0060), coupled to at least one sensing electrode(170)(FIG. 1E; ¶¶0055, 0060) of a touch panel(180)(FIGs. 1B, 1E; ¶0047) in the touch sensitive device(195)(FIG. 1E; ¶0055), arranged to collect charges (FIG. 2: 200, 210; ¶0060) on the at least one sensing electrode(170)(FIG. 1E; ¶¶0055, 0060) and accordingly generate an output sensed signal (FIG. 2: 200, 210; ¶¶0060-0062);
a first switching circuit(TRESET)(FIG. 2; ¶0061), coupled to a first end(bottom end)(FIG. 1E: 170; ¶¶0055, 0060) of the at least one sensing electrode(170)(FIG. 1E; ¶¶0055, 0060), arranged to selectively couple the first end(bottom end)(FIG. 1E: 170; ¶¶0055, 0060) of the at least one sensing electrode(170)(FIG. 1E; ¶¶0055, 0060) to a reference voltage level(Vref)(FIG. 2; ¶¶0060-0061) according to a first mask signal(TRESET closing switch signal)(FIG. 2: TRESET; ¶¶0056, 0060-0061); 
and the control signal generation circuit(110-1)(FIG. 1E; ¶0055), coupled to the first switching circuit(TRESET)(FIG. 2; ¶¶0055-0056, 0061), arranged to generate the first mask signal(TRESET closing switch signal)(FIG. 2: TRESET; ¶¶0055-0056, 0060-0061) according to the synchronization signal (¶¶0055-0056, 0058, 0060-0061), wherein the first switching circuit(TRESET)(FIG. 2; ¶0061) couples the first end(bottom end)(FIG. 1E: 170; ¶¶0055, 0060) of the at least one sensing electrode(170)(FIG. 1E; ¶¶0055, 0060) to the reference voltage level(Vref)(FIG. 2; ¶¶0060-0061) when the synchronization signal is asserted (¶¶0058, 0060-0061).
	Reynolds does not expressly disclose a second switching circuit, coupled between the first end of the at least one sensing electrode and an input terminal of the integrator circuit, arranged to selectively conduct a path between the first end of the at least one sensing electrode to the input terminal of the integrator circuit according to a second mask signal that is generated by a control signal generation circuit according to a synchronization signal of a display panel in the touch sensitive device, wherein the second switching circuit does not conduct the path between the first end of the at least one sensing electrode to the input terminal of the integrator circuit in response to an assertion of the synchronization signal, with all other limitations as claimed.

Independent claim 12 identifies the distinct features: “a second switching circuit(FIG. 5: 255), coupled between the first end(FIG. 5: 120’s end closest to 280) of the at least one of the sensing electrodes(FIGs. 1 and 5: 120) and an input terminal(FIG. 5: INA) of the integrator circuit(FIG. 5: 252), arranged to selectively conduct a path between the first end(FIG. 5: 120’s end closest to 280) of the at least one of the sensing electrodes(FIGs. 1 and 5: 120) to the input terminal(FIG. 5: INA) of the integrator circuit(FIG. 5: 252) according to a second mask signal(FIG. 5: MASKB) that is generated by a control signal generation circuit(FIG. 5: 260) according to a synchronization signal(FIG. 5: SYNC) of the display panel(FIG. 5: 11), wherein the second switching circuit(FIG. 5: 255) does not conduct the path between the first end(FIG. 5: 120’s end closest to 280) of the at least one of the sensing electrodes(FIGs. 1 and 5: 120) to the input terminal(FIG. 5: INA) of the integrator circuit(FIG. 5: 252) in response to an assertion of the synchronization signal(FIG. 5: SYNC)”, with all other limitations as claimed.
Reynolds et al. (“Reynolds”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

	More specifically as to claim 12, Reynolds discloses a touch sensitive
device(195)(FIG. 1E; ¶0055), comprising:
	a display panel (¶0044);
a touch panel (FIG. 1E: 160, 170; ¶¶0044, 0055), disposed above the display
panel (¶0044), having a plurality of driving electrodes(160)(FIG. 1E; ¶¶0047, 0053) and a plurality of sensing electrodes(170)(FIG. 1E; ¶0053);
a touch sensing circuit(110 includes: 110-1 & 110-2)(FIGs. 1A and 1E; ¶¶0055
-0056), coupled to the touch panel (FIG. 1E: 160, 170; ¶¶0044, 0055), arranged to detect a touch event on the touch panel (FIGs. 1E, 2: 160, 170; ¶¶0044, 0055, 0060-0062), comprising:
a driving control circuit(110-2)(FIG. 1E; ¶0056), coupled to at least one of the
driving electrodes(160)(FIG. 1E; ¶¶0047, 0053, 0055-0056), arranged to provide a driving signal to the at least one of the driving electrodes(160)(FIG. 1E: 110-2; ¶¶0047, 0053, 0055-0056);
a sensing control circuit(110-1)(FIG. 1E; ¶0056) coupled to at least one of
the sensing electrodes(170)(FIG. 1E; ¶¶0053, 0055) and arranged to generate an output sensed signal according to charges on the at least one of the sensing electrodes(170)(FIGs. 1E, 2; ¶¶0053, 0055, 0060-0062), comprising:
an integrator circuit(200)(FIG. 2: 210; ¶0060), coupled to the at least one of the sensing electrodes(170)(FIG. 1E; ¶¶0055, 0060), arranged to collect charges (FIG. 2: 200, 210; ¶0060) on the at least one of the sensing electrodes(170)(FIG. 1E; ¶¶0055, 0060) and accordingly generate the output sensed signal (FIG. 2: 200, 210; ¶¶0060-0062);
a first switching circuit(TRESET)(FIG. 2; ¶0061), coupled to a first end(bottom end)(FIG. 1E: 170; ¶¶0055, 0060) of the at least one of the sensing electrodes(170)(FIG. 1E; ¶¶0055, 0060), arranged to selectively couple the first end(bottom end)(FIG. 1E: 170; ¶¶0055, 0060) of the at least one of the sensing electrodes(170)(FIG. 1E; ¶¶0055, 0060) to a reference voltage level(Vref)(FIG. 2; ¶¶0060-0061) according to a first mask signal(TRESET closing switch signal)(FIG. 2: TRESET; ¶¶0056, 0060-0061); 
and the control signal generation circuit(110-1)(FIG. 1E; ¶0055), coupled to the first switching circuit(TRESET)(FIG. 2; ¶¶0055-0056, 0061), arranged to generate the first mask signal(TRESET closing switch signal)(FIG. 2: TRESET; ¶¶0055-0056, 0060-0061) according to the synchronization signal (¶¶0055-0056, 0058, 0060-0061), wherein the first switching circuit(TRESET)(FIG. 2; ¶0061) couples the first end(bottom end)(FIG. 1E: 170; ¶¶0055, 0060) of the at least one of the sensing electrodes(170)(FIG. 1E; ¶¶0055, 0060) to the reference voltage level(Vref)(FIG. 2; ¶¶0060-0061) when the synchronization signal is asserted (¶¶0058, 0060-0061).
Reynolds does not expressly disclose a second switching circuit, coupled
between the first end of the at least one of the sensing electrodes and an input terminal of the integrator circuit, arranged to selectively conduct a path between the first end of the at least one of the sensing electrodes to the input terminal of the integrator circuit according to a second mask signal that is generated by a control signal generation circuit according to a synchronization signal of the display panel, wherein the second switching circuit does not conduct the path between the first end of the at least one of the sensing electrodes to the input terminal of the integrator circuit in response to an assertion of the synchronization signal, with all other limitations as claimed.
Other Relevant Prior Art
4.	Other relevant prior art includes:
U.S. Patent Pub. No. 2014/0146010 A1 to Akai et al. discloses a touch panel(1)(FIG. 5; ¶0121) that integrates capacitance from touch inputs (FIG. 5: 300; ¶0121).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692